DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 and 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base portion" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 5 – 8 and 12 – 13 recites the limitation “the base portion”.  There is insufficient antecedent basis for this limitation in the claims.  Claims 9 – 14 depend from claim 8 and therefore are rejected for the same reason.
Claim 17 recites the limitation "the mount mechanism" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 11 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication number US 2018/0265007 A1 to Good et al. (hereinafter referred to as Good), in view of patent application publication number US 2012/0119467 A1 to Svihla, and further in view of patent number US 4,773,668 to Muonro.

Regarding claims 1, Good discloses a hitch assembly (step hitch assembly 10), comprising: 
	a hitch platform (step platform 9) having a shank tube portion (trailer hitch member 4) configured for telescoped engagement within a receiver tube (hitch receiver 2) attached to a vehicle, a channel portion (the space between planar surfaces 6A and 6B) including a recessed column perpendicularly disposed between opposed flanges, a 
	a tow mount member (tow accessory hitch receiver 14) having a distal portion (the portion of tow accessory hitch receiver 14 having hitch balls) configured with an integral receiver end for detachable coupling of a towed accessory and rear portion (the portion of tow accessory hitch receiver 14 receiving pins 16), and wherein there is at least one through hole (receiving pins 16) in the rear portion configured for aligned correspondence with the aligned pairs of side holes disposed in the opposed flanges (Figs. 1 – 4); and 
	at least one elongated pin (securing clip pins 16A and 16B) configured for coupling the through hole of the rear portion and the aligned pair of side holes such that there is coupled engagement of the at least one elongated pin with the aligned pair of the side holes.
	However, Good does not explicitly disclose a rear portion having a planar back surface integrally extending from the distal portion of the tow mount member, wherein the rear portion is configured for aligned abutment within the channel portion of the hitch platform; 
	a vibration dampener pad affixed in abutted alignment to the planar back surface of the base portion such that the vibration dampener pad moves in tandem with the tow mount member; and
	coupled engagement of the at least one elongated pin with the aligned pair of the side holes thereby compresses the vibration dampener pad upon a corresponding 
	Svihla discloses an adjustable trailer hitch assembly having a planar back surface extending from the distal portion of the tow mount member (ball mount member 6), wherein the rear portion is configured for aligned abutment within a channel portion (U-shaped connection bracket 14) of a hitch platform (support member 4; See Figs. 1 – 4).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the abutted surfaces of Svihla’s hitch with that of Good’s device to reduce rattling and vibration noise.

	Muonro discloses a towing hitch comprising:
	a vibration dampener pad (block 32) abutting a back surface of a base portion (the surface of pin 30; Col. 1, Lns. 29 — 38) such that the vibration dampener pad is capable of moving in tandem with the tow member, and
	such that coupled engagement of an elongated pin (pivot pin 26) with side holes (holes 24) enable compression of the vibration dampener pad (absorb shock; Col. 1, Lns. 29 — 39). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a vibration dampener pad between the hitch and receiver to reduce noise and to dampen vibrations. 



Regarding claims 2 — 4, Good, modified by Svihla, and further modified by Muonro, discloses the hitch vibration dampener assembly of claim 1, but does not disclose:
	[Claim 2] wherein the vibration dampener pad includes a rubber material;
	[Claim 3] wherein the vibration dampener pad includes an elastomer material; and
	[Claim 4] wherein the vibration dampener pad has an outer perimeter having a circular or curvilinear configuration.
	However, Muonro further discloses a towing hitch having a vibration dampener pad (shock absorbing pad 32) of a rubber elastomer material (mounted to a back surface (pin 30) for vibration dampening (Col. 1, Lns. 19 — 22 and Col. 2, Lns. 44 — 49) and compressing the resilient block (32). Although, Muonro does not explicitly teach the pad is abutted in alignment with the planar back surface to move in tandem with it for dampening because the pad is on a circular pin (30) due to its shape, Muonro does teach providing a dampening pad between two moving components of a hitch in order to reduce noise and movement. The shape of the abutment is does not patentable distinguish the claim of the prior art. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the dampening material disclosed by Muonro between the components of Svihla, abutting the planar surfaces, to reduce noise and vibrations as a result of movement between the components.


Regarding claim 7, Good, modified by Svihla, and further modified by Muonro discloses the hitch vibration dampener assembly of claim 1.  Good further discloses the at least one elongated pin (securing clip pins 16A and 16B) has a clip hole proximate to a throughput end and further comprising a locking clip (fastener member 12) wherein securing the locking clip into the clip hole when the at least one elongated pin is coupled with the aligned pair of side holes and the corresponding through hole of the base portion securely engages the hitch platform (step platform 9) and the tow mount member (tow accessory hitch receiver 14: Figs. 1 and 3).

Regarding claims 8, Good, modified by Svihla, and further modified by Muonro, discloses the hitch vibration dampener assembly of claim 1. Good further discloses:
	 the at least one through hole (the holes in tow accessory receiver 14 receiving pins 16A and 16B) comprises two through holes spaced apart for aligned coupled engagement with corresponding aligned pairs of the plurality of side holes and wherein the elongated pin (pins 16A and 16B) comprise two elongated pins and each of the elongated pins has a clip hole proximate to a throughput end (Figs. 1 and 3) and further 
	However, Good does not disclose the vibration dampener pad is centered along a transverse plane at a mid-point between the two through holes.  Muonro further discloses the vibration dampener pad is centered on the tow hitch (Figs. 2 and 3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a tow hitch as disclosed by Good, with a vibration centered between two components, as taught by Muonro.

Claims 9 – 11 have similar limitations as that of claims 2 – 3, respectively, and therefore, are rejected for the same reasons.

	Regarding claims 17 – 19, Good, modified by Svihla, and further modified by Muonro, discloses the vibration dampener assembly of claim 1:
	[Claim 17] wherein the tow mount mechanism is at least one hitch receiver ball for coupling a towed accessory (tow accessory receiver 14; Figs. 1 – 3);
	[Claim 18] wherein the at least one hitch receiver ball are two hitch receiver balls of differing dimensions (tow accessory receiver 14; Figs. 1 – 3); and
	[Claim 19] wherein the two hitch receiver balls are outwardly disposed in opposed parallel alignment (tow accessory receiver 14; Figs. 1 – 3).

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Good, in view of Svihla and Muonro, and further in view of patent document number CN 102131137 A to Collins. 

Regarding claims 5 and 6, Good modified by Svihla, and further modified by Muonro, discloses the hitch vibration dampener assembly of claim 1, but they do not further disclose:
	[Claim 5] a metal screw for affixing the vibration dampener pad to the base portion of the tow mount member; and
	[Claim 6] the vibration dampener pad is fused to the base portion of the tow mount member.
	Collins discloses autoaugmented speaker port teaching the use of a vibration dampening pad (dampening cushion 46) mounted between two component (tubular body 36 and front case 12) wherein the dampening pad can be attached via a screw and/or an adhesive backing (Paragraph [0026]). Therefore, it would have further been obvious to try and attach a dampener between the tow hitch and hitch platform of Svihla using a screw or adhesively fusing, to prevent the vibration dampener from becoming dislodged and since both screws and adhesive are common methods for attaching anything.

Claims 12 – 14 have similar limitations as that of claims 5 – 7, respectively, and therefore, are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
With regards to the arguments regarding the rejection under 35 USC 112 “circular, curvilinear, rectangular, a square, and a polygon,” in view of Applicant’s amendments this rejection is withdrawn. Please note that a new rejection under 35 USC 112 is presented in the above rejection addressing newly added claim limitations. 

	Svihla, in view of Muonro are still considered to disclose the claimed hitch vibration dampener of the unamended claims. Svihla discloses all of the claimed hitch structure of independent claims 1, 15 and 16 of the unamended claims. Muonro discloses placing a rubber/ elastic dampener between the channel member and the mount member to dampen vibrations and reduce noise. The only difference being that the shape on which the dampening pad of Muonro is affixed, is circular. Since, Svihla discloses the flat “planar back” interfacing surfaces, Muonro discloses the dampener pad, and affixing a dampener pad between two flat surfaces is a standard method of dampening, then affixing a dampener pad between the flat surfaces of Svihla, is merely a matter of ordinary skill in the art.  Furthermore, the shape of the dampener and abutment is obvious to one of ordinary skill, since a change of shape can easily be made to, reduce noise.  Therefore, independent claims 1, 15 and 16 remain rejected.
	Applicant amended independent claim 1, 15 and 16 to include the limitation “an integral receiver end”.  The amendment overcomes the Svihla reference.  However, 
	Applicant argues the Examiner took official notice in the following statements:
	(1) “the shape of the abutment is does not patentable distinguish the claim of the prior art”;
	(2) ”dampening of metal-to-metal contacts is not patentable”; and 
	(3) “applicant’s claimed invention falls between Svihla and Muonro”.  
	The Examiner does not recall making any of these statements in the interviews or interview summaries and does not see similar language in the written communication. Respectfully, the Examiner disagrees that such statements were made and requests that the written communications be relied upon in the future to avoid further confusion. Furthermore, no official notice was taken in the 103 rejections. The statements regarding the obviousness of changing shape rely on case law. The examiner relies upon the guidance given in the MPEP 2144.04 (IV)(B) regarding changes in shape. 
	Applicants go on to argue neither Svihla nor Muonro disclose:
	(1) “planar back surface integrally extending from the distal portion of the tow mount member”;
	(2) “the rear portion configured for aligned abutment within the channel portion”;
	(3) “the vibration pad moves in tandem with the tow mount member” or
	(4) ”locked engagement of the at least one elongated pin with the aligned pair of the side holes secures the planar back surface of the rear portion of the two mount 
	In regards to arguments (1) and (2), Svihla clearly discloses planar abutting surfaces in the U-shaped connection bracket (14) and the drop tube (22; See Figures 1 – 4) and is described as height-adjustable (Abstract).  In regards to argument (3), Muonro clearly discloses a vibration dampener (32) that moves with the surface on which it is attached (30) or else it would not function as a dampener (See Figs. 1 – 3).
	Finally, argument (4) is in reference to the functional language describing dampening when the hitch is assembled.  The dampener of Muonro is compressed, when fully assembled and in its dampening function (Col. 2, Lns. 44 – 49).  Therefore, the limitation is argument (4) is also disclosed.  
	In conclusion, Good, Svihla and Muonro, together disclose the claimed vibration dampening tow hitch.

Claim Objections
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                        

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611